Citation Nr: 1543752	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 Travel Board hearing.  A transcript of this hearing is of record.

The case was brought before the Board in November 2011, at which time the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to schedule a hearing before a Veterans Law Judge (VLJ).  After the hearing was held, the matter was again brought before the Board in July 2014, which denied the claim for service connection for prostate cancer, to include as due to exposure to herbicides.  In May 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the parties vacating the decision and remanding the matter to the Board for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, this appeal has been previously addressed by the Board and the Court.  In the May 2015 JMR, the parties noted that the June 2010 formal finding stated that there was insufficient information regarding the Veteran's allegation of herbicide exposure to send to the Joint Services Record Research Center (JSRRC).  However, since that June 2010 formal finding, the Veteran had submitted a May 2013 FOIA response and additional contentions regarding his exposure to herbicides.  The JMR found that the Board should address whether, based on the May 2013 FOIA response, testimony and any additional evidence submitted on remand, the June 2010 formal finding was still valid, or whether sufficient information was now of record such that further research was required.  

In addition, the Board observes that in September 2015, the Veteran submitted a July 2013 FOIA response and additional contentions.  The July 2013 FOIA response stated that regarding the use of pesticides at Fort Knox, "it was common practice to apply pesticides in barracks, living quarters, dining halls, recreational area and open areas on the installation during the time frame of 1971 to 1974."  The Veteran also a September 2015 statement that, while stationed at Fort Knox, he would visit his brother-in-law, who was a sergeant in the motor pool, and he helped move different color barrels (Orange and Black, Black, Green, and Blue) to various locations on the base.  He said that he later learned those barrels contained Agent Orange.  He would also go out on the tank range, spray on the roads and ranges and travel in areas on the base with dead vegetation.  In a September 2015 response, the Veteran specifically requested that the case be remanded, so that the AOJ could consider the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, on remand, this new evidence, as well as all additional evidence submitted since the issuance of the February 2011 statement of the case (SOC) should be considered when readjudicating the Veteran's service connection claim for prostate cancer.  In addition, the AOJ should consider whether further JSRRC research is required to decide the claim.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim for service connection for prostate cancer, to include as due to exposure to herbicides, on appeal with consideration of the additional evidence associated with the claims file since the issuance of the February 2011 SOC, including the July 2013 FOIA response and September 2015 statement.  Also, the AOJ should consider whether further JSRRC research is required to decide the claim.  If benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




